EXHIBIT 10.2
 
RELEASE, CONSULTING AND NONCOMPETITION AGREEMENT


This Release, Consulting and Noncompetition Agreement (this “Agreement”) is
being entered into as of September 6, 2007, by and between National Penn
Bancshares, Inc., a Pennsylvania corporation (“National Penn”), National Penn
Bank, a national banking association and a wholly-owned subsidiary of National
Penn (“NPBank”), KNBT Bancorp, Inc., a Pennsylvania corporation (“KNBT”),
Keystone Nazareth Bank & Trust Company, a wholly-owned subsidiary of KNBT and a
Pennsylvania-chartered savings bank (the “Bank”), and Eugene T. Sobol (the
“Consultant”).


RECITALS:


WHEREAS, the Consultant is currently the Senior Executive Vice President, Chief
Financial Officer and Treasurer of KNBT and the Bank;


WHEREAS, pursuant to an Agreement and Plan of Merger between National Penn and
KNBT, dated as of September 6, 2007 (the “Merger Agreement”), KNBT will merge
with and into National Penn, with National Penn being the surviving entity (the
“Merger”), and thereafter the Bank will merge with and into NPBank with NPBank
being the surviving entity;


WHEREAS, the Consultant currently has an amended and restated employment
agreement with KNBT and the Bank dated as of December 28, 2006 (the “Employment
Agreement”), which entitles the Consultant to severance payments following a
change in control of KNBT;


WHEREAS, the parties hereto desire to terminate the Employment Agreement and the
Consultant’s employment as of the Effective Time, as such term is defined in the
Merger Agreement;


WHEREAS, the parties hereto recognize and acknowledge the interest of National
Penn and NPBank in protecting the business and goodwill associated with KNBT and
the Bank following the Merger by having the Consultant enter into this
Agreement; and


WHEREAS, National Penn and NPBank desire to have the Consultant provide, and the
Consultant is willing to provide National Penn and NPBank with, the Consulting
Services (defined below) on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.           Defined Terms.


Any capitalized terms not defined in this Agreement shall have as their meanings
the definitions contained in the Merger Agreement.


2.           Consultancy.


(a)           During the period beginning at the Effective Time and ending on
the eighteen-month anniversary of the Effective Time (or such earlier date of
termination pursuant to Section 2(d) below) (such period, the “Consulting
Period”), the Consultant undertakes to provide his personal advice and counsel
to National Penn and its subsidiaries and affiliates (including NPBank) in
connection with the business of National Penn and its subsidiaries, including,
but not limited to:
 
 

--------------------------------------------------------------------------------


 

 
(i)           consulting with National Penn regarding all financial and
accounting functions related to National Penn and its subsidiaries, including,
without limitation, tax transition and preparation, SEC reporting,
Sarbanes-Oxley Act compliance and assisting with the accounting records and
financial statements of National Penn and its subsidiaries;


(ii)           consulting with National Penn regarding the operations and
customer relationships of National Penn and its subsidiaries;


(iii)           assisting National Penn with implementing its integration and
transition plan following the Merger and the Bank Merger;


(iv)           providing historical background and information regarding the
October 2003 mutual-to-stock conversion of Keystone Savings Bank into the Bank;
and


(v)           providing introductions to customers and providing personal
services similar to those the Consultant is currently providing KNBT and the
Bank,


(collectively the “Consulting Services”), subject to the terms and conditions
which are set forth herein.  The Consultant shall provide such Consulting
Services as may be requested from time to time by either the President and Chief
Executive Officer or Senior Executive Vice President and Chief Operating Officer
of National Penn.  During the Consulting Period, the Consultant shall be
available to devote up to 30 hours per week of his business time, attention,
skills and efforts (other than during holidays, vacations and periods of
illness) to the business and affairs of National Penn and its subsidiaries and
affiliates and shall use his reasonable best efforts to promote the interests of
National Penn and its subsidiaries and affiliates.  Such Consulting Services may
be provided in person, telephonically, electronically or by correspondence as
reasonably determined by National Penn.  The Consultant shall be available for
meetings at the principal executive offices of National Penn and NPBank at such
times as National Penn shall reasonably require.


(b)           During the Consulting Period, National Penn or NPBank shall
reimburse the Consultant or otherwise provide for or pay for all reasonable
expenses incurred by the Consultant at the request of National Penn or NPBank,
subject to such documentation and prior approval as may be required by National
Penn or NPBank.  In addition, during the Consulting Period, NPBank shall provide
the Consultant with an automobile allowance of $900 per month, payable
monthly.  For the avoidance of doubt, except for (i) the automobile allowance
payable to the Consultant pursuant to the immediately preceding sentence and
(ii) tolls and parking expenses incurred in the ordinary course of business, the
Consultant shall not be entitled to reimbursement under this Section 2(b) for
any expenses incurred for automobile travel, including, without limitation,
mileage expense.


(c)           During the Consulting Period, the Consultant shall be treated as
an independent contractor and shall not be deemed to be an employee of National
Penn or any subsidiary or affiliate of National Penn.


(d)           The Consulting Period may terminate before the eighteen-month
anniversary of the Effective Time as follows:
 
 
 
2

--------------------------------------------------------------------------------



 
(i)           From and after the Effective Time, either National Penn and NPBank
or the Consultant may terminate this Agreement for Cause (as hereinafter
defined), in which event the Consulting Period will end as of the date of
termination.  “Cause” shall mean (x) where the Consultant is the terminating
party, National Penn and NPBank shall have materially breached the terms of this
Agreement and failed to cure such material breach during a 15-day period
following the date on which the Consultant gives written notice to National Penn
of such material breach; or (y) where National Penn and NPBank are the
terminating parties, the Consultant shall have (A) willfully failed to perform
the Consulting Services, other than any failure resulting from his incapacity
due to physical or mental injury or illness; (B) committed an act involving
moral turpitude in connection with the Consulting Services; (C) engaged in
willful misconduct; (D) willfully violated, in any material respect, any law,
rule or regulation (other than traffic violations or similar offenses), written
agreement or final cease-and-desist order with respect to his performance of the
Consulting Services; or (E) materially breached the terms of this Agreement and
failed to cure such material breach during a 15-day period following the date on
which National Penn gives written notice to the Consultant of such material
breach.


(ii)           From and after the twelve-month anniversary of the Effective
Time, either National Penn and NPBank or the Consultant may terminate the
Consulting Period by providing sixty (60) days written notice to other party.


(iii)           The Consulting Period shall automatically terminate by reason of
the death of the Consultant and no notice of termination shall be required.


(e)           The obligations of National Penn and NPBank under this Agreement
are subject to and contingent upon the Consultant continuing to be employed by
KNBT and the Bank from the date hereof until the Effective Time.


 
3.
Non-Disclosure of Confidential Information.



Except in the course of performing the Consulting Services hereunder, and in the
pursuit of the business of National Penn or any of its subsidiaries or
affiliates, the Consultant shall not, except as required by law, at any time
during or following the Consulting Period, disclose or use any confidential
information or proprietary data of National Penn or any of its subsidiaries or
affiliates or predecessors, unless such confidential information or proprietary
data become publicly known through no fault of the Consultant.  Without limiting
the generality of the foregoing, the Consultant agrees that all information
concerning the identity of the customers of National Penn and its subsidiaries
and affiliates and the relations of such entities with their customers is
confidential information.  This Section 3 shall survive the termination or
expiration of the Consulting Period.


4.           Non-Competition Provisions.


The Consultant agrees that during the eighteen-month period immediately
following the Effective Time, the Consultant will not (i) without the prior
written consent of National Penn (which consent may be given or withheld, in
National Penn’s sole discretion), directly or indirectly, engage in, become
interested in, or become associated with, in the capacity of employee,
consultant, director, officer, owner, principal, agent, trustee or in any other
capacity whatsoever, any proprietorship, partnership, corporation, enterprise or
entity located in any county in which National Penn, NPBank or any of their
subsidiaries maintains an office (collectively, the “Counties” and individually
a “County”), which proprietorship, partnership, corporation, enterprise or other
entity is, or may be deemed to be by NPBank, competitive with any business
carried on by National Penn, NPBank or any of their subsidiaries, including but
not limited to entities which lend money and take deposits (in each case, a
“Competing Business”), provided, however, that this provision shall not prohibit
the Consultant from owning bonds, non-voting preferred stock or up to five
percent (5%) of the outstanding common stock of any Competing Business if such
common stock is publicly traded, (ii) solicit or induce, or cause others to
solicit or induce, any employee of National Penn or any of its subsidiaries to
leave the employment of such entities, or (iii) solicit (whether by mail,
telephone, personal meeting or any other means, excluding general solicitations
of the public that are not based in whole or in part on any list of customers of
National Penn or any of its subsidiaries) any customer of National Penn or any
of its subsidiaries to transact business with any other entity, whether or not a
Competing Business, or to reduce or refrain from doing any business with
National Penn or its subsidiaries, or interfere with or damage (or attempt to
interfere with or damage) any relationship between National Penn or its
subsidiaries and any such customers.  This Section 4 shall survive the
termination or expiration of the Consulting Period in accordance with its terms.
 
 
 
3

--------------------------------------------------------------------------------



 
5.           Compensation.


(a)           Immediately prior to the Effective Time, and in consideration for
the termination of the Employment Agreement (other than Sections 12, 15 and 16
thereof, which shall remain in effect) and the Consultant’s employment
thereunder as of the Effective Time, KNBT or the Bank shall pay to the
Consultant a lump sum cash amount equal to three times the Consultant’s “base
amount” (as defined in Section 280G(b)(3) of the Code), minus the sum of (i) the
parachute amounts associated with the accelerated vesting of the Consultant’s
stock options and restricted stock awards with respect to the common stock of
KNBT, (ii) $1.00 and (iii) applicable tax withholding.


(b)           In consideration of the obligations and commitments of the
Consultant under this Agreement, including Sections 2, 3 and 4 hereof, National
Penn or NPBank shall pay to the Consultant a lump sum cash amount of $100,000
promptly after the Effective Time, plus an amount equal to $16,000 per month on
the last business day of each month during the Consulting Period.


(c)           During the Consulting Period, National Penn or NPBank shall
provide medical and dental coverage to the Consultant under the policies offered
by National Penn and NPBank to their employees, on the same terms and conditions
as if the Consultant was an employee of NPBank, with the Consultant responsible
for paying the employee share of any premiums, copayments or deductibles.  For
purposes of determining eligibility under such plans, the Consultant shall be
credited with his service as a Bank employee and shall not be subject to any
pre-existing condition limitation for conditions covered under such plans. In
addition, each such plan which provides health insurance benefits shall honor
any deductible and out-of-pocket expenses incurred by the Consultant under any
comparable Bank plan for the plan year in which the Effective Time occurs.  The
Consultant shall not be entitled to participate in any other employee benefit
plans, programs or arrangements of National Penn or NPBank.


6.           Successors and Assigns.


(a)           During the first twelve months of the Consulting Period, each of
National Penn and NPBank will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets, by agreement in form and
substance satisfactory to the Consultant, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that National Penn or NPBank would be required to perform
it if no such succession or assignment had taken place.  Any failure of National
Penn or NPBank to obtain such agreement prior to the effectiveness of any such
succession or assignment during this twelve-month period shall be a material
breach of this Agreement.
 
 
4

--------------------------------------------------------------------------------


 

 
(b)           This Agreement and all rights of the Consultant shall inure to the
benefit of and be enforceable by the Consultant’s personal or legal
representatives, estate, executors, administrators, heirs and beneficiaries.  In
the event of the Consultant’s death, any amounts accrued and unpaid through the
date of death shall be paid to the Consultant’s estate, heirs and
representatives.  Except as provided in this Section 6, no party may assign this
Agreement or any rights, interests, or obligations hereunder without the prior
written approval of the other party; provided, however, that after the
twelve-month anniversary of the Effective Time, National Penn and NPBank may
assign its rights, interest and obligations hereunder to any purchaser or other
transferee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of all or substantially all of its business and/or assets.  Subject
to the preceding sentence, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


7.           Enforcement.


(a)           This Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the Commonwealth of Pennsylvania,
without reference to its principles of conflict of laws, except to the extent
that federal law shall be deemed to preempt such state laws.


(b)           It is the intention of the parties hereto that the provisions of
this Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the
Agreement.  The covenants in Section 4 of this Agreement with respect to the
Counties shall be deemed to be separate covenants with respect to each County,
and should any court of competent jurisdiction conclude or find that this
Agreement or any portion is not enforceable with respect to any of the Counties,
such conclusion or finding shall in no way render invalid or unenforceable the
covenants herein with respect to any other County.  Accordingly, if any
provision shall be determined to be invalid or unenforceable either in whole or
in part, this Agreement shall be deemed amended to delete or modify as necessary
the invalid or unenforceable provisions to alter the balance of this Agreement
in order to render the same valid and enforceable.


(c)           The Consultant acknowledges that National Penn and NPBank would
not have entered into the Merger Agreement or intend to consummate the Merger
unless the Consultant had, among other things, entered into this Agreement.  Any
breach of Sections 3 or 4 of this Agreement will result in irreparable damage to
National Penn and NPBank for which National Penn and NPBank will not have an
adequate remedy at law.  In addition to any other remedies and damages available
to National Penn and NPBank, the Consultant further acknowledges that National
Penn and NPBank shall be entitled to seek injunctive relief hereunder to enjoin
any breach of Sections 3 or 4 of this Agreement, and the parties hereby consent
to any injunction issued in favor of National Penn and NPBank by any court of
competent jurisdiction, without prejudice to any other right or remedy to which
National Penn and NPBank may be entitled.  The Consultant represents and
acknowledges that, in light of his experience and capabilities, the Consultant
can obtain employment with other than a Competing Business or in a business
engaged in other lines and/or of a different nature than those engaged in by
National Penn or its subsidiaries or affiliates, and that the enforcement of a
remedy by way of injunction will not prevent the Consultant from earning a
livelihood.  In the event of a breach of this Agreement by the Consultant, the
Consultant acknowledges that in addition to or in lieu of National Penn or
NPBank seeking injunctive relief, National Penn or NPBank may also seek to
recoup any or all amounts paid by National Penn or NPBank to the Consultant
pursuant to Section 5(b) hereof.  Each of the remedies available to National
Penn and NPBank in the event of a breach by the Consultant shall be cumulative
and not mutually exclusive.
 
 
 
5

--------------------------------------------------------------------------------



 
8.           Amendment.


This Agreement may be amended or modified at any time by a written instrument
executed by the parties prior to the Effective Time and thereafter by National
Penn, NPBank and the Consultant.


 
9.           Withholding.
 


National Penn and NPBank shall be entitled to withhold from amounts to be paid
to the Consultant hereunder any federal, state or local withholding or other
taxes, or charge which it is from time to time required to withhold.  National
Penn and NPBank shall be entitled to rely on an opinion of counsel if any
question as to the amount or requirement of any such withholding shall arise.


10.           Notice.


Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
 
 
6

--------------------------------------------------------------------------------



 
If to the Consultant:


Gene T. Sobol
At the address last appearing
on the records of KNBT or National Penn


If to KNBT and the Bank:


KNBT Bancorp, Inc.
Keystone Nazareth Bank & Trust Company
Route 512 and Highland Avenue
Bethlehem, Pennsylvania  18017


Attention: Chairman of the Compensation Committee of the Board


If to National Penn and NPBank:


National Penn Bancshares, Inc.
National Penn Bank
Philadelphia and Reading Avenues
P.O. Box 547
Boyertown, Pennsylvania  19512-0547


Attention: President and Chief Executive Officer


11.           Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


 
12.
Counterparts.



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.


 
13.
Headings and Construction.



The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.


 
14.
Entire Agreement.



This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including but not limited to the Employment Agreement, except that
Sections 12, 15 and 16 of the Employment Agreement shall remain in effect.
 
 
 
7

--------------------------------------------------------------------------------



 
15.           Effectiveness.


Notwithstanding anything to the contrary contained in this Agreement, the
effectiveness of this Agreement shall be subject to consummation of the Merger
in accordance with the terms of the Merger Agreement, as the same may be amended
by the parties thereto in accordance with its terms.  In the event the Merger
Agreement is terminated for any reason, this Agreement shall be deemed null and
void.




[Signature Page Follows]
 
 
 
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of National Penn, NPBank, KNBT and the Bank has caused
this Agreement to be executed by its duly authorized officer, and the Consultant
has signed this Agreement, all as of the date first written above.


WITNESS:
CONSULTANT:
        /s/ Michele A. Linsky /s/ Eugene T. Sobol
Name: Michele A. Linsky
Eugene T. Sobol
Title: Corporate Secretary
         
ATTEST:
NATIONAL PENN BANCSHARES, INC.
    /s/ Sandra L. Spayd
By: /s/ Glenn E. Moyer
Name: Sandra L. Spayd
Name: Glenn E. Moyer
Title: Corporate Secretary
Title:  President and CEO
       
ATTEST:
NATIONAL PENN BANK
       
/s/ Sandra L. Spayd
By: /s/ Glenn E. Moyer
Name: Sandra L. Spayd
Name: Glenn E. Moyer
Title: Corporate Secretary
Title: President and CEO
       
ATTEST:
KNBT BANCORP, INC.
    /s/ Michele A. Linsky
By: /s/ Jeffrey P. Feather
Name: Michele A. Linsky
Name: Jeffrey P. Feather
Title: Corporate Secretary
Title: Chairman of the Board
           
ATTEST:
KEYSTONE NAZARETH BANK
 
      & TRUST COMPANY
    /s/ Michele A. Linsky
By: /s/ Jeffrey P. Feather
Name: Michele A. Linsky
Name: Jeffrey P. Feather
Title: Corporate Secretary
Title: Chairman of the Board

 
 
9

--------------------------------------------------------------------------------